Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  130432 	                                                                                            Michael F. Cavanagh
  & (52)                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v      	                                                         SC: 130432
                                                                   COA: 254237
                                                                   Marquette CC: 03-040967-FH
  THOMAS ANDREW CENSKE, 

          Defendant-Appellant.                    

  _________________________________________/

         On order of the Court, the motion for immediate consideration is DENIED. The
  application for leave to appeal the September 29, 2005 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

        KELLY, J., would hold this case in abeyance for People v Drohan, lv gtd 472 Mich
  881 (2005).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2006                        _________________________________________
         l0522                                                                Clerk